 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3       7829 Faith, LLC,                                      Case No. 2:16-cv-01817-JAD-DJA

 4              Plaintiff
         v.                                                   Order Dismissing and Closing Case
 5
         PNC Bank, N.A., et al.,
 6
                Defendants
 7

 8

 9             On August 22, 2019, the court dismissed the majority of this action on the parties’

10 stipulation. 1 But because the dismissal left some claims pending, the court gave the plaintiff

11 until September 5, 2019, “to notify the court of the status of the claims against Silver State

12 Schools Credit Union, Kevin L. Hendricks, and National City Mortgage Company” and gave

13 Interpleader Absolute Collection Services, LLC until the same date to do the same for its claims.

14 The court warned that “[f]ailure to file a timely notice will result in the court deeming this case

15 or those particular claims abandoned and closing this case.” 2 Since that order was entered, no

16 party has filed any document in this case, and the September 5, 2019, deadline has long-since

17 passed. Accordingly,

18             IT IS HEREBY ORDERED that all remaining claims are dismissed as abandoned, and

19 the Clerk of Court is directed to CLOSE THIS CASE.

20             Dated: January 15, 2020

21                                                              _________________________________
                                                                                __________ _ __
                                                                                              _ __
                                                                                                 _ _
                                                                U.S. District Judge
                                                                               udgge Jennifer  er A.
                                                                                      JJeenniffer A. Dorsey
22

23   1
         ECF No. 31.
     2
         ECF No. 32.
